 
EXHIBIT 10(31)
 
Resolutions establishing an Administrative Committee
and a Policy Committee of the AZZ incorporated
Employee Benefit Plan and Trust
 
WHEREAS, the Company maintains the AZZ incorporated Employee Benefit Plan and
Trust (“Plan”), for the benefit of its employees and the benefit of its
affiliates who adopt the Plan;
 
WHEREAS, the Plan is evidenced by the Adoption Agreement for the MFS Retirement
Services, Inc. Non-Standardized 401(k) Profit Sharing Plan and Trust, used in
conjunction with the MFS Retirement Services, Inc. Prototype Paired Defined
Contribution Plans for Corporations, Associations and Self-Employed Individuals,
April 2002 (the “Basic Plan”);
 
WHEREAS, in conjunction with the restatement of the Plan, the Company wants to
appoint (i) an Administrative Committee (“Administrative Committee”) pursuant to
Basic Plan Section 2.6 and (ii) an Investment Policy Committee (“Policy
Committee”) pursuant to Basic Plan Sections 2.1(b) and (c) for the Plan
(collectively, the “Committees”);
 
WHEREAS, the Company wants to appoint the Chief Executive Officer of the Company
(“CEO”) and the Chief Financial Officer of the Company (“CFO”) as the members of
the Administrative Committee and to delegate to each member of the
Administrative Committee the authority to (i) act on its behalf regarding the
daily administration of the Plan and (ii) make certain amendments to the Plan;
and
 
WHEREAS, the Company wants to appoint the CEO, the CFO, and Robert H. Johnson as
the members of the Policy Committee and to delegate to the Policy Committee the
authority to (i) make any policy decisions for the Plan, including the funding
policy and method for the Plan as set forth in Basic Plan Sections 2.1(b) and
(c), and (ii) review investment alternatives.
 
NOW, THEREFORE, BE IT RESOLVED that, effective on the date these Resolutions are
adopted, the Company hereby appoints the Chief Executive Officer of the Company
and the Chief Financial Officer of the Company, with their consent, as members
of the Administrative Committee for the AZZ incorporated Employee Benefit Plan
and Trust and delegates to the members of the Committees, acting individually or
together, the authority to: (i) act on behalf of the Company with regard to the
daily administration of the Plan; (ii) make any amendment to the Plan (A) to the
extent required by law or regulation or (B) to the extent that such amendment
does not significantly increase the cost of the Plan; and (iii) take all
necessary actions on behalf of the Company in the administration of the Plan to
maintain, preserve and restore the qualified status of the Plan under any and
all applicable law, including, without limitation, actions relating to or
concerning correction of any Plan defect under any formal or informal
governmental program or procedure, such as the Employee Plans Compliance
Resolution System established by the Internal Revenue Service (“Service”).
 
RESOLVED FURTHER that the Board appoints its CEO, CFO, and Robert H. Johnson as
the members of the Policy Committee for the Plan and delegates to the Policy
Committee the authority to (i) make any policy decisions which the Policy
Committee, in its sole discretion, deems necessary, desirable or prudent under
the Plan, including, without limitation, those set forth in Basic



--------------------------------------------------------------------------------

Plan Sections 2.1(b) and (c) for and on behalf of the Company, and (ii) review
investment alternatives.
 
RESOLVED FURTHER that the Committees shall respectively establish such
procedures as the Committees determine are reasonable or appropriate for the
administration of the Plan, and any such procedures of the Committees are hereby
adopted without further Board action, effective as of the dates provided in such
procedures; provided however, that the CEO shall serve as the chairman of both
Committees, and only the Board shall have the power to appoint or remove,
without notice, respective members of the Committees at any time.
 
RESOLVED FURTHER that the Board authorizes the Policy Committee to expend up to
$10,000 in achieving the foregoing objectives and to report its findings to this
Board from time to time as directed by the Board.
 
RESOLVED FURTHER that in addition to and in furtherance of the above
authorizations and empowerments, and not in derogation thereof, the
Administrative Committee is hereby authorized, empowered, and directed to
negotiate, enter into, sign, execute, certify to, verify, acknowledge, deliver,
accept, file, record, and perform any and all such instruments, agreements, and
documents, to pay or cause to be paid all fees or expenses, and to take, or
cause to be taken, any and all such action, in the name and on behalf of the
Company, as the Administrative Committee in its sole discretion, deems necessary
or desirable and in the best interest of the Company to ensure that the Plan
complies, preserves or restores compliance with applicable law, including,
without limitation, the submission of an application, filing or other document
with any and/or all governmental agencies concerning or relating to the Plan,
including, without limitation, the Service’s Form 2848, Form 5300, Form 5307,
Form 5310, Form 5310-A, Form 5500, PBGC Form 1, and all superceding versions of
such forms, and any such action by the Administrative Committee (i) shall be
conclusive evidence that the Administrative Committee did deem the same to meet
such standards, and (ii) is hereby ratified, confirmed and adopted without
further action by this Board.
 
RESOLVED FURTHER that in addition to and in furtherance of the above
authorizations and empowerments, and not in derogation thereof, the officers of
the Company and each of the members of the Committees are hereby authorized,
empowered, and directed to negotiate, enter into, sign, execute, certify to,
verify, acknowledge, deliver, accept, file, record, and perform any and all such
instruments, agreements, and documents, to pay or cause to be paid all fees or
expenses, and to take, or cause to be taken, any and all such action, in the
name and on behalf of the Company, as such officer shall, in such officer’s or
such member’s sole discretion, deem necessary or desirable and in the best
interest of the Company in order to effectuate the purposes and intent of the
foregoing Resolutions, and any such action by such officer or such member of
Committee shall be conclusive evidence that such officer or such member of the
Committees did deem the same to meet such standards.
 
RESOLVED FURTHER, that any actions previously taken by officers of the Company
which are consistent with carrying out the intentions of this Board as evidenced
by these resolutions are ratified, confirmed, and adopted as the acts taken by
and for the Company and pursuant to proper authority.